DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the amendment and RCE filed 11 October 2021.
Claims 1-2, 4, 7-9, 11, 14-16, and 18 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosner et al. (US 8078963, patented 13 December 2011, hereafter Rosner) and further in view of Howard et al. (US 2014/0075324, published 13 March 2014, hereafter Howard) and further in view of Rosenholtz (US 2004/0120574, published 24 June 2004) and further in view of Karunakaran et al. (US 2014/0280054, published 18 September 2014, hereafter Karunakaran).
As per independent claim 1, Rosner, which is analogous to the claimed invention because both are related to customizing a template, discloses a computer-implemented method of automatically generating designs for a product from a template, the method comprising:
displaying, in a user interface, a set of templates for the product, each of the set of templates having a default image and a set of default design elements (Figure 3; column 2, lines 11-35: Here, a user is presented with a plurality of templates from which to select. These templates include default images and design elements)
receiving, by a computer processor via the user interface, at least one search term (Figure 16; column 8, lines 11-26: Here, a user is presented with a menu by which he/she may filter (search) various images and or videos in order to select an item for insertion into the template)
identifying an image and a set of design elements, and textual content (column 9, line 7-29)
initially modifying at least a portion of the set of template displayed in the user interface by replacing, in each of at least the portion of the set of template the default image with the image and replacing, in each of the at least the portion of the set of templates, at least a portion of the set of default design elements (Figures 21-22; column 4, lines 23-39)
modifying the set of templates displayed in the user interface by applying in each of the set of templates that was initially modified, with at least a portion of the set of design elements (Figures 21-22; column 4, lines 23-45; claim 1)
identifying textual content to add to each of the set of templates (column 8, lines 34-53)
based on the comparing, modifying the textual content (paragraphs 0019 and 0056)
adding the textual content to each at least the portion of the set of templates (column 7, line 63- column 8, line 26) 
Rosner fails to specifically disclose comparing the contrast level of the textual content to a contrast level of the image with the dominant color applied thereto and based on the comparing, modifying the textual content. However, Howard discloses comparing the contrast level of the textual content to a contrast level of the image with the dominant color applied thereto and based on the comparing, modifying the textual content (paragraphs 0019 and 0056). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Howard’s teaching of color-based customization with Rosner’s customizing a template, as it would have enabled a user to customize a template consistent with the coloring of an image within the template. This would have provided a user with the advantage of providing a more visually appealing layout of information.
Additionally, Howard, which is analogous to the claimed invention because both are directed toward customizing a template based upon the colors that exist and are identified within an image, discloses determining, by the computer processor, a dominant color of the image (Figure 8; paragraphs 0056: Here, based upon a contrast level. If the color is close to the primary text color, the color is modified to be outside of a closeness threshold) and applying, in each of at least the portion of the set of templates, the dominant color of the image to at least one of the image and at least the portion of the set of design elements (paragraph 0019). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Howard’s teaching of color-based customization with Rosner’s customizing a template, as it would have enabled a user to customize a template consistent with the coloring of an image within the template. This would have provided a user with the advantage of providing a more visually appealing layout of information.
Rosner fails to specifically disclose modifying the textual content by either adjusting the contrast level of the textual content or applying a format to the textual content. However, Rosenholtz, which is analogous to the claimed invention because it is directed toward improving readability of text by modifying visual characteristics discloses adjusting the contrast level of the textual content or applying a format to the textual content (paragraph 0046: Here, the contrast level is adjusted to improve readability of the textual content). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Rosenholtz with Rosner, with a reasonable expectation of success, as it would have enabled for improved readability of textual content. This would have improved the ability of a user or machine to identify contents and extract them for additional processing.
Rosner fails to specifically disclose interfacing with a data source to retrieve, based on at least one search term, an image and textual content. However, Karunakaran, which is analogous art because it is directed toward generating a post from a template, discloses interfacing with a data source to retrieve, based on at least one search term, an image and textual content (Figures 2-3; paragraphs 0014-0016). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Karunakaran with Rosner, with a reasonable expectation of success, as it would have enabled a user to receive various contents types responsive to his/her search request. This would have enabled the user to efficiently populate a template from disparate contents, thereby improving the time required to create the composite content.
As per dependent claim 2, Rosner, Howard, Rosenholtz, and Karunakaran disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rosner discloses wherein identifying the image and the set of design elements comprises retrieving, from an image database based on the at least one search term, the image and the set of design elements (Figure 16; column 8, lines 11-26).
As per dependent claim 4, Rosner, Howard, Rosenholtz, and Karunakaran disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rosner discloses:
displaying, in the user interface, the set of design elements (column 5, line 55- column 6, line 28)
receiving, via the user interface, a selection for at least the portion of the set of design elements (column 7, lines 23-30)
As per dependent claim 7, Rosner, Howard, Rosenholtz, and Karunakaran disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Rosner discloses wherein at least one of the set of default design element in each of at least the portion of the set of templates is not replaced with at least one of the set of design elements (Figure 30; column 11, lines 7-41).
As per independent claim 8, the applicant discloses the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Rosner further discloses a user interface for displaying content (Figure 1), a memory storing non-transitory computer executable instructions (Figure 35, item 3525), and a processor interfacing with the user interface and the memory, wherein the processor is configured to execute the non-transitory computer executable instructions (Figure 35, item 3510).
With respect to claims 9, 11, and 14, the applicant discloses the limitations substantially similar to those in claims 2, 4 and 7, respectively. Claims 9, 11 and 14 are similarly rejected.
With respect to claims 15-16 and 18, the applicant discloses the limitations substantially similar to those in claims 1-2 and 4, respectively. Claims 15-16 and 18 are similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosner, Howard, Rosenholtz, and Karunakaran.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144